ORDER
PER CURIAM.
Thomas J. Wilkerson (“Wilkerson”) appeals from the judgment of the trial court following a jury trial in which he was convicted of one count of abuse of a child and four counts of tampering with a witness. Wilkerson raises six points on appeal. Wilkerson’s claims of error include the sufficiency of the evidence to support his convictions and instructional error as to all counts, the sufficiency of the Information, double jeopardy violations as to the counts of tampering -with a witness, and improperly admitted evidence of uncharged wrongdoings as well as improper statements and questions by the prosecutor. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not err in its judgment. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).